Citation Nr: 1730201	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  12-00 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left lower extremity neurological disability, claimed as sciatica and shooting pain in the left side.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Agent


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1976 to April 1987. 

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, SC. 

 The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

REMAND

In a VA Form 9 submitted in May 2017, the Veteran indicated he wanted to be scheduled for a videoconference hearing before the Board.  As the RO schedules videoconference hearings, a remand of this case is warranted to schedule the desired hearing.

Accordingly, the case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a videoconference hearing in accordance with the docket number of his appeal.  The RO must properly notify the Veteran of his hearing at his correct mailing address in accordance with 38 C.F.R. § 20.702(b), and such notice must be associated with the record.  

By this remand, the Board intimates no opinion as to any final outcome warranted.




The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



